Citation Nr: 1206932	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for pelvic inflammatory disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to April 2007.  She participated in Operation Iraqi Freedom and received the Army Commendation Medal.
This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for pelvic inflammatory disease and assigned an initial noncompensable disability rating, effective April 5, 2007.

In her January 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In April and May 2011, she was notified that her Board hearing had been scheduled for a date in May 2011.  She failed to appear for this hearing.  To the Board's knowledge, she has offered no explanation as to why she failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In a June 2011 letter, the Veteran raised the issues of entitlement to service connection for a gastrointestinal disability, entitlement to increased ratings for anxiety disorder and right and left carpal tunnel syndrome, and whether new and material evidence has been received to reopen claims for service connection for sinus, sleep, and headache disabilities, a skin disease, and herpes.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An August 2011 VA examination report reveals that the Veteran received treatment for gynecological problems at the Clark Medical Clinic at Fort Bragg, North Carolina in July 2011.  Records of such treatment are relevant to the issue currently on appeal; however they are not in the claims file or among the Veteran's paperless records in the Virtual VA system and no attempts have been made to obtain any such records. 

In her June 2011 letter, the Veteran raised the issue of entitlement to service connection for a gynecological disability other than pelvic inflammatory disease, including endometriosis.  This claim has not yet been adjudicated and is inextricably intertwined with the appeal for an initial compensable rating for pelvic inflammatory disease.   

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for service connection for a gynecological disability other than pelvic inflammatory disease, including endometriosis.  This issue should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Obtain records of the Veteran's treatment for a gynecological disability at the Clark Medical Clinic at Fort Bragg, North Carolina.

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

Efforts to obtain the records should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

